Citation Nr: 0638092	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  96-42 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for asthma, to include 
as secondary to tobacco use.

2.  Entitlement to service connection for pneumonia.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought on appeal.  The veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.  
The Board remanded the case for further development in May 
1998, and that development was completed by the RO.  The case 
was returned to the Board for appellate review, and a 
decision was issued in December 1999 denying the claims 
currently on appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in January 2001, the 
Court vacated the Board's December 1999 decision and remanded 
the case to the Board for proceedings consistent with the 
Joint Motion for Remand (Joint Motion) filed in this case.  

The Board thereafter issued another decision in November 2001 
in which the veteran's claims for service connection for 
asthma and for pneumonia were denied.  The veteran appealed 
that decision to the Court, and in an Order dated in July 
2002, the Court vacated the Board's November 2001 decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand (Joint Motion) filed in this 
case.  The Board subsequently remanded the case for further 
development in September 2002, and that development was 
completed by the RO.  The case was returned to the Board for 
appellate review, and in a March 2004 decision, the Board 
denied the veteran's claims for service connection for asthma 
and pneumonia.  The veteran once again appealed that decision 
to the Court, and in an Order dated in June 2005, the Court 
vacated the Board's March 2004 decision and remanded the case 
to the Board for proceedings consistent with the Joint Motion 
for Remand (Joint Motion) filed in this case.

The Board does observe that the veteran testified at a 
hearing before the Board on October 4, 1999.  However, a 
letter was sent to the veteran in September 2006 in which he 
was informed that the Veterans Law Judge who had conducted 
that hearing was no longer employed by the Board.  The letter 
stated that the law requires that the Veterans Law Judge who 
conducts a hearing on an appeal must participate in any 
decision made on that appeal.  The veteran was further 
notified that he had a right to another hearing, and it was 
requested that he complete and return a form indicating 
whether he wished to have another hearing, and if so, what 
type of hearing.  The veteran completed and returned the form 
later that month indicating that he did not want an 
additional hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand: To obtain the veteran's clinical records 
from his active duty service.  

As pointed out by the parties in the June 2005 Joint Motion, 
VA failed in its duty to assist the veteran in the 
development of his claim.  In this regard, it was noted that 
the VA was required to obtain all of the veteran's service 
medical records from the National Personnel Records Center 
(NPRC) pursuant to the July 2002 Court Order and the November 
2002 Board remand.  Although VA sent a request to NPRC, only 
the sick and morning reports were obtained.  NPRC indicated 
that VA would have to submit a Form CO1, if the veteran's 
clinical records were needed.  However, such a form was not 
submitted, and the veteran's clinical records were not 
obtained.  

The United States Court of Appeals for Veteran's Claims 
(Court) has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
a right to compliance with the remand orders." Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  As such, compliance with 
the terms of the remand is necessary prior to further 
appellate review, and if not, "the Board itself errs in 
failing to ensure compliance." Id.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO may attempt to obtain and associate with the claims file 
the veteran's clinical records from his active duty service.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

The RO should contact the National 
Personnel Records Center (NPRC) and any 
other appropriate location to request 
the complete clinical records of the 
veteran from his active duty service, as 
well as any other appropriate records 
repository to which pertinent service 
medical records may have been sent.

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO 
should continue efforts to locate such 
records until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  The veteran should be 
notified of the RO's attempts to locate 
his medical records from his active duty 
service, as well as any further action 
to be taken.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran unless he is notified.





_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


